Per Curiam,
In this case we have not discovered error in connection with any question of fact or of law that was raised and passed upon below. On the material question of fact as to whether Dick advanced for Huidekoper in the nature of a loan, 3,000 shares of the capital stock of the Pittsburg, Shenango & Lake Erie Railroad Company in what is known as the Carnegie deal, there is no distinct finding, and the record is remitted with direction that the court recommit the case to the referee, that he may pass upon, subject to its review', this one question, on the evidence already taken before him; and, if there should be a finding that such stock was advanced for Huidekoper, in the nature of a loan, Dick is to be credited with the same, at its market value at the time of the trial before the referee, December 9, 1901, together with interest.